Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not fully persuasive. 
The applicant’s arguments regarding Ygartua disclosing a polarizer in both the illumination and collection optical system is not persuasive because these limitations are not in the claim.  The claims do disclose that one polarizer is located in either path, but the claim does not negatively claim against other polarizers located elsewhere.  The examiner understands the applicant’s arguments and the difference in the prior art, however these differences must be in the claim. For this reason, the rejection is maintained as previously presented. 
With respect to new claims 7 and 8, a new rejection is presented in view of Kuebler U.S. Publication 2019/0258043. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ygartua U.S. Patent #10,551,166.
With respect to claim 1, Ygartua discloses an optical measurement comprising:
An irradiation optical system configured to irradiate a measurement subject with irradiation light that includes a plurality of wavelengths (Col.6, l 55-61)
A reception optical system configured to receive measurement light that is transmission light or reflection light travelling from the measurement subject as a result of the measurement subject being irradiated with the irradiation light (Col.7, 34-60)
A polarizing plate (Col.7, l 37-40)
Wherein the polarizing plate is fixedly provided in only one of the irradiation optical system and the reception optical system (Col.7, 37-40, polarizing element 124, Figure 4)

With respect to claim 3, Ygartua discloses all of the limitations as applied to claim 1. In addition, Ygartua discloses:
An adjustment unit configured to be able to adjust a direction in which an absorption axis of the polarizing plate extends in a plane that intersects a light path of the irradiation light or a light path of the measurement light (Col.7, l 39-41, Col.10, l 22-38)

With respect to claim 4, Ygartua discloses all of the limitations as applied to claim 1.  In addition, Ygartua discloses:
A step of irradiating a measurement subject with irradiation light that includes a plurality of wavelengths by using the irradiation optical system (Figure 11, step 402)
A step of receiving measurement light that is transmission light or reflection light travelling from the measurement subject as a result of the measurement subject being irradiated with the irradiation light by using the reception optical system (Figure 11, step 403)
Wherein, in the step of irradiating the measurement subject with the irradiation light or the step of receiving the measurement light, the measurement subject is irradiated with the irradiation light passing through a polarizing plate, or the measurement light passing through a polarizing plate is received (Figure 4, Col.7, l 26-33)

With respect to claims 5 and 6, Ygartua discloses all of the limitations as applied to claims 4.  In addition, Ygartua discloses:
Wherein the polarizing plate is fixedly provided in only one of the of the irradiation optical system and the reception optical system (Figure 4, polarizing element 124 on the reception optical system)
A step of calculating a film thickness of the measurement subject based on a result of receiving the measurement light in each of cases where directions in which a absorption axis of the polarizing plate extends in a plane that intersects a light path of the irradiation light or the measurement light are different (Figure 11, step 405, Col.14, l 1-4, Col.10, l 42-48, rotates polarization around the optical axis, therefore the direction of polarization intersects the light path)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuebler U.S. Publication 2019/0258043.
With respect to claim 7-8, Kuebler discloses a surgical microscope comprising:
An irradiation optical system configured to irradiate a measurement subject with irradiation light that includes a plurality of wavelengths (Figure 1, P.0056, P.0070-72, P.0077)
A reception optical system configured to receive measurement light that is transmission light or reflection light travelling from the measurement subject as a result of the measurement subject being irradiated with irradiation light (Figure 1, P.0076, P.0082)
A first polarizing plate (P.0053)
A second polarizing plate (P.0054)
A mechanism configured to change a position of the first polarizing plate and a position of the second polarizing plate (P.0095, switching element 153)
Wherein the first polarizing plate is configured to be moved between a position on a first light path in the irradiation optical system and a position outside the first light path  by the mechanism (P.0095, P.0097. first actuator 132, P.0092)
The second polarizing plate is configured to be moved between a position on a second light path in the reception optical system and a position outside the second light path by the mechanism (P.0095, P.0097, second actuator 133, P.0093)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877